Citation Nr: 0823230	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  96-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, rated as 40 percent disabling as of April 2, 
1992, and as 60 percent disabling as of June 8, 2000.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1958 and from December 1958 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
rating for a lumbar spine disability, from 20 to 40 percent 
disabling, effective June 8, 2000.  The veteran testified 
before the Board in December 1997.  

In a May 1998 decision, the Board denied the veteran's claim 
for an increased rating for a lumbar spine disability.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
the VA Secretary's Motion for Remand and the Appellant's 
Motion for Remand, a November 2000 Order of the Court 
remanded the claim for readjudication in accordance with the 
Motions for Remand.  The Board remanded the claim for 
additional development in August 2001.   

An August 2007 rating decision continued the 40 percent 
disability for a lumbar spine disability prior to June 8, 
2000, and increased the rating for a lumbar spine disability, 
from 40 to 60 percent disabling, effective June 8, 2000.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period of April 2, 1992, to June 8, 2000, the 
veteran's lumbar spine disability was manifested by severe 
lumbosacral strain or limitation of motion of the 
thoracolumbar spine, and no more than severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Ankylosis has not been shown.  

2.  For the period since June 8, 2000, the veteran's lumbar 
spine disability was manifested by severe lumbosacral strain 
or limitation of motion of the thoracolumbar spine and no 
more than severe intervertebral disc syndrome, with no 
incapacitating episodes during the past 12 months.  Ankylosis 
has not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
lumbar spine disability have not been met for the period from 
April 2, 1992, to June 8, 2000; the criteria for a rating in 
excess of 60 percent for a lumbar spine disability have not 
been met since June 8, 2000.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5292, 5293, 5294, 5295 (2002 and 2003), 5003, 5236, 5237, 
5238, 5239, 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions regarding pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
38 C.F.R. § 4.14 (2007).  The guidance provided by the Court 
in DeLuca must be followed in adjudicating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 (2007) and 38 C.F.R. 
§ 4.45 (2007) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).    

For VA purposes, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion are 0 to 30 degrees, and left and 
right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V (2007).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation of motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010 used for rating traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X- ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

Although there is X-ray evidence of arthritis in the lumbar 
spine, the veteran is already in receipt of a rating in 
excess of 10 percent disabling under a limitation of motion 
code, and the criteria listed under DC 5003 cannot serve as a 
basis for an increased rating for the lumbar spine 
disability.  The Board will therefore discuss the 
applicability of the other regulatory criteria.   

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of one 
or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).  

During the course of this appeal (after July 27, 1994, when 
the veteran filed his claim for an increased rating), the 
regulations for rating disabilities of the spine were 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
most favorable regulation will be applied after the date of 
amendment.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 
33422 (2000).  

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  
Therefore, the Board finds that the following decision 
results in no prejudice to the veteran in terms of lack of 
notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007). 

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).   

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5236 (sacroiliac injury and weakness), 5237 
(lumbosacral strain), 5242 (degenerative arthritis of the 
spine), and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2007).   

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:  

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.  

1.  From April 2, 1992, to June 8, 2000 

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 40 percent disabling under 
DC 5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DC 5295 (2002).  Other applicable diagnostic codes 
include DC 5292, which contemplates limitation of motion of 
the lumbar spine; DC 5293, which contemplates intervertebral 
disc syndrome; and DC 5294, which contemplates sacroiliac 
injury and weakness.  Sacroiliac injury and weakness are 
rated using the criteria for lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5294 (2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under those codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295.  The veteran is already in 
receipt of a 40 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5294, and 5295 cannot serve as a basis for an increased 
rating in this particular case.

Diagnostic Code 5293, which contemplates intervertebral disc 
syndrome, allows a maximum 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  A 40 percent rating is warranted 
for severe intervertebral disc syndrome with recurring 
attacks with only intermittent relief.  38 C.F.R. § 4.71a, DC 
5293.

On VA examination in June 1997, the veteran complained of 
severe low back pain that severely limited his activity and 
radiated to both legs, causing burning of both feet.  
Examination of the lumbar spine revealed no evidence of 
paraspinal atrophy or spasm.  He had 80 degrees forward 
flexion, 10 degrees extension, 60 degrees lateral rotation 
bilaterally, and 40 degrees lateral bend bilaterally.  An EMG 
showed no evidence of radiculopathy, and an MRI did not 
reflect any lumbar stenosis.  An x-ray showed osteoarthritic 
changes of the lumbosacral spine and minimal wedging at L1.  
The diagnosis was lumbar degenerative disease.

Post-service private and VA medical reports dated from April 
1992 to May 2000 show that the veteran received intermittent 
treatment for severe arthritis of the lumbar spine, 
degenerative joint disease of the lumbar spine with facetal 
hypertrophy, disk bulging at L2-3 and L3-4, lumbar 
spondylosis, chronic low back pain, lumbosacral strain, and 
lumbar stenosis.  There was no evidence of pronounced 
intervertebral disc syndrome.  The veteran did not have 
demonstrable muscle spasm in his back, and although he 
complained of pain radiating from his low back to both legs, 
there were no neurological findings or any other symptoms of 
sciatic neuropathy.  Thus, the Board finds that an increased 
rating under DC 5293 for a lumbar spine disability is not 
warranted.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates that 
the veteran's lumbar spine disability does not warrant a 
rating in excess of 40 percent disabling for the period under 
consideration.  As the preponderance of the evidence is 
against the claim for an increased rating for a lumbar spine 
disability, the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).   

2.  From June 8, 2000, to Present 

For the period under consideration, the veteran's lumbar 
spine disability has been rated as 60 percent disabling under 
DC 5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, DC 5293 (2002).  Other applicable diagnostic 
codes include DC 5292, which contemplates limitation of 
motion of the lumbar spine; DC 5294, which contemplates 
sacroiliac injury and weakness; and DC 5295, which 
contemplates lumbosacral strain.  Sacroiliac injury and 
weakness are rated using the criteria for lumbosacral strain.  
38 C.F.R. § 4.71a, DCs 5292, 5294, 5295 (2002).    

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  

Under the old schedular criteria of DCs 5292, 5294, and 5295, 
the diagnostic codes pertaining to limitation of motion of 
the lumbar spine, sacroiliac injury and weakness, and 
lumbosacral strain, respectively, the maximum disability 
rating allowed under these codes is 40 percent.  38 C.F.R. § 
4.71a, DCs 5292, 5294, 5295.  The maximum disability rating 
under the old schedular criteria of DC 5293, which 
contemplates intervertebral disc syndrome, is 60 percent.  
38 C.F.R. § 4.71a, DC 5293.  The veteran is already in 
receipt of a 60 percent rating for his lumbar spine 
disability.  Therefore, the old schedular criteria of DCs 
5292, 5293, 5294, and 5295 cannot serve as a basis for an 
increased rating in this particular case.   

Under the more specific numerical criteria found under the 
revised spinal regulations for lumbosacral strain, the 
veteran's lumbar spine disability again fails to satisfy the 
requirements for more than a 60 percent rating.  The criteria 
delineated in the General Rating Formula for Diseases and 
Injuries of the Spine allows a higher rating of 100 percent 
if there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5242 (2007).  
Post-service medical records dated from June 2000 to January 
2008 and an April 2003 VA examination show no evidence of 
ankylosis of any part of the spine.  Thus, the new schedular 
criteria of DCs 5236, 5237, 5238, 5239 and 5242 cannot serve 
as a basis for an increased rating either.  

After September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2003 and 2004).  
Under that code, a maximum 60 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  Here, there is no evidence that the veteran had 
any incapacitating episodes or hospital admissions resulting 
from the post-operative residuals of his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  Additionally, the veteran already has a 
60 percent rating for his disability, the maximum rating 
allowed under DC 5243.  Accordingly, he is not entitled to an 
increased rating under that diagnostic code.  

As noted above, a September 2003 revision to the 
intervertebral disc syndrome code stated that intervertebral 
disc syndrome (pre-operatively or post-operatively) is to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurologic disabilities are rated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5243, Note 1, Note 2 (2003-
04).  

There is no evidence that the veteran had any incapacitating 
episodes or hospital admissions related to his lumbar spine 
disability during any one-year period of the rating period 
under consideration.  It has been determined in this case 
that there is no evidence of incapacitating episodes as 
defined under DC 5293 or the General Rating Formula for 
Diseases and Injuries of the Spine (in effect from September 
23, 2002, to September 26, 2003, and from September 26, 2003, 
through the present, respectively).  Therefore, it is 
necessary to determine whether the veteran may be entitled to 
a higher rating if chronic orthopedic and neurologic 
manifestations are evaluated separately and combined with all 
other disabilities.  

Turning first to the orthopedic manifestations, on VA 
examination in April 2003, the veteran had 40 degrees 
flexion, 0 degrees extension, and 20 degrees lateral rotation 
bilaterally.  There was no evidence of ankylosis of the 
spine.  Taken together, these ranges of motion would not 
warrant a rating in excess of 60 percent under the general 
rating formula.  The requirement for a higher rating under 
the general rating formula, unfavorable ankylosis of the 
entire spine, is not demonstrated.  38 C.F.R. § 4.71a, DC 
5243 (2007).  

On VA examination in April 2003, the veteran reported so much 
pain and weakness in his legs after his June 2000 lumbar 
diskectomy that for the previous three years, his only means 
of ambulation was 20 feet with a cane and then relying on a 
scooter for the rest of the time.  Neurological examination 
revealed positive straight-leg raise on the right in the L4-5 
distribution.  There was significant weakness in both lower 
extremities and decreased sensation in the right L4-5 
distribution.  The veteran had 2+ knee and ankle jerk 
reflexes.  He had a downgoing Babinski and normal clonus.  
Although the medical evidence demonstrates that the veteran 
has additional neurological impairment as a result of his 
lumbar spine disability, the Board notes that in an August 
2007 rating decision, the RO granted service connection and 
awarded a 100 percent disability rating for loss of use of 
both lower extremities, as secondary to the service-connected 
lumbar spine disability, effective June 8, 2000.  Any 
additional rating for the neurological manifestations of the 
veteran's lumbar spine disability would amount to pyramiding, 
which is prohibited under the VA regulations.  38 C.F.R. § 
4.14 (2007).  Therefore, the Board finds that a separate 
rating in addition to that already assigned for neurological 
impairment is not warranted.   

The veteran has been assigned a disability rating of 60 
percent under the rating criteria for intervertebral disc 
syndrome.  The Board finds that the criteria for a rating 
greater than 60 percent for the spine disability are not met 
under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's lumbar spine 
disability warrant no more than a 60 percent rating for the 
period under consideration.  The Board finds that the veteran 
is not entitled to a separate rating for any neurological 
component of his lumbar spine disability beyond that already 
assigned, as any additional rating would amount to 
pyramiding.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a lumbar spine disability and that claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions in June 1995 and August 2007; a statement of the 
case in July 1995; and supplemental statements of the case in 
June 1996 and July 1997.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating in excess of 40 percent from April 2, 1992, to June 
8, 2000, and a rating in excess of 60 percent from June 8, 
2000, to the present, for a lumbar spine disability is 
denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


